10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cV-00237-B.]R Document 2 Filed 04/30/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

)
) Case No. 19-cv-00237-B]R

In the Matter of the Tax Indebtedness of )

WILLIAM D. GRANT and KAREN S. GRANT) NOTICE AND ORDER TO SHOW
) CAUSE

)

)

 

You, William D. Grant and Karen S. Grant, are hereby notified that the United States of
America has petitioned this Court for an Order allowing the Intemal Revenue Service to LEVY
upon the real property located at 12623 l33rd Place SE, Snohornish, WA 98290 (the “Subject
Property”), with a legal description of

Lot 3, Snohomish County Short Plat #PFN 04-108’}'12 SP, recorded under

Auditor’s File Number 2005042153?8, records of Snohomish County,

Washington, being a portion of the Southeast Quarter of Section 29, Township 28

North, Range 6 East, and the Northeast Quarter of Section 32, Township 28

North, Range 6 East, W.M.

Situate in the County of Snohomish, State of Washington.
in order to sell your interests to satisfy part or all of William D. Grant’s unpaid tax liabilities for

the tax years 2006 through 200?, andfor part or all of Karen S. Grant’s unpaid tax liabilities for

the tax years 2004 through 2012, plus interest and penalties according to the law.

Notice and Order to Show Cause 1 U.S. Department of .Iustil:e
{Case No. ) Tax Division, Western Region
P.O. Box 683

Washington, D.C. 20044
Telephone: 202-307-654?

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cV-OO237-B.]R Document 2 Filed 04/30/19 Page 2 of 3

This Court has examined the United States’ Petition and accompanying Declaration, and
it is hereby ORDERED that you have thirty-five (35) days from the date of this Order to file with
the Clerk of the Court a written OBJECTION TO PETITION. Any written OB.IECTION TO
PETITION should demonstrate that:

A. Your liability has been satisfied; B

B. You have other assets from which the unpaid tax liabilities can be satisfied; B

C. Applicable laws and administrative procedures relevant to the levy were not
followed by the lnternal Revenue Service.

It is FURTHER ORDERED that if you file a written OBJECTION TO PETITION
with the Clerk of the Court, then the United States shall file a response to the Written objection
within fourteen (14) days of the date that the objection is filed.

lt is FURTHER ORDERED that, in addition to filing your OBJECTlON T()
PETITION with the Clerk of the Court, you must also mail a copy of your OB.]ECTION TO
PETITION to the attorney for the United States, Jennifer Y. Golden, U.S. Departn‘ient of
Justice, Tax Division, P.O. Box 683, Ben Franklin Station, Washington, D.C. 20044, on or
before the filing date.

If you do not file an OBJECTION TO PETITION within thirty-five (35) days of the
date 01` this Order, the COllrt will enter an ORDER APPROVING AN INTERNAL
REVENUE SERVICE LEVY ON THE REAL PROPERTY LOCATED AT 12623 133RD
PLACE SE, SNOHOMISH, WA 98290.

lt is FURTHER ORDERED that the United States shall Serve a copy of this NOTICE
AND ORDER TO SHOW CAUSE, together with the Petition and Declaration, upon WILLIAM

D. GRANT and KAREN S. GRANT within fourteen (14) days of the date of this Order, by

Notice and Order to Show Cause 2 U.S. Department of .Iusti¢:e
(Case No. ) Tax Division, Western Region
P.O. Box 683

Washington, D.C. 20044
Telephone: 202-307-654?

 

10

ll

12

l3

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cV-OO237-B.]R Document 2 Filed 04/30/19 Page 3 of 3

delivering a copy in hand to Williarn D. Grant and Karen S. Grant or by leaving a copy at
William D. Grant and Karen S. Grant’s dwelling or usual place of abode with a person of
suitable age and discretion residing therein, or by some other manner of service described in
Rule 4(e)(l) of the Federal Rules of Civil Procedure. The United States shall file proof of service
with the Clerk of the Court.

Dated this 30th day of April, 2019.

Barbara Jacdbs Rothstein
U.S. District Court Judge

Notice and Order to Show Cause 3 U.S. Department of .Iusti¢:e
(Case No. ) Tax Division, Western Region
P.O. Box 683

Washington, D.C. 20044
Telephone: 202-307-6547

 

